DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 6-8, 13-15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5,437,022 (“Beardsley”) in view of Non-Patent Literature NVDIMM-N Cookbook: A Soup-to-Nuts Primary on Using NVDIMM-Ns to Improve Your Storage Performance (“Chang”) and US Patent Application Publication No. 2003/0212864 (“Hicken”).

	Regarding claim 1, Beardsley teaches
	A method comprising: 
arming a first non-volatile [memory (NVS)] of a first server and a second [NVS] of a second server during initial program load in a dual-server based storage system to configure the first [NVS] and the second [NVS] to retain data on power loss; (Col. 4, Lines 15-33, Fig. 2: clusters 36 and 38 includes nonvolatile memories NVSB59 and NVSA60, respectively. Col. 2, Lines 19-37: data written to NVS have been treated as being safe as if written to magnetic media. Col. 7, Lines 44-60: configurations of NVSs are implemented during initial microcode load). Although only configuration of NVS at initial microcode load during recovery is described, it would be inherently required that NVS would need to be configured at initial microcode load during boot in order to be utilized by the storage system. 
…determining whether the first NVDIMM is armed (Col. 10, Lines 36-41: NVS B59 fails due to Cage 0 power failure (Col. 5, Lines 1-13: Cage 0 contains cluster 36)); 
and in response to determining that the first NVDIMM is not armed, initiating a failover to the second server. (Col. 10, Lines 36-41: NVS B59 fails due to Cage 0 power failure. Col. 7, Table 2, State FFFAAA: Cage 1 is still available and availability to data is still available (Col. 5, Lines 14-17; Col. 6, Lines 1-7: Cage 1 contains cluster 38))
Beardsley does not teach NVDIMM or determining whether the first NVDIMM is armed prior to initiating a safe data commit scan to destage modified data from the first server to a secondary storage. 
Chang teaches
arming a first non-volatile dual in-line memory module (NVDIMIM)…during initial program load in a…storage system…to configure the…NVDIMM to retain data on power loss; (Pg. 19: arm NVDIMM during BIOS (Pg. 9-10: arming NVDIMM to retain data on power loss). Pg. 36: used for caching in enterprise storage).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use Chang’s NVDIMM as the NVS in Beardsley’s storage system. Chang’s NVDIMM provides DRAM class latency and throughput for persistent data (Pg. 39). This would be an improvement over NVS, which is slower than cache for access to persistent data (Beardsley, Col. 2, Lines 19-37). 
Chang does not teach a first and second NVDIMM, a dual-server based storage system, or the remaining limitations. 
	Hicken teaches
prior to initiating a safe data commit scan to destage modified data from the first server to a secondary storage, determining whether the first [memory has failed]; (¶ 0032, Fig. 1: flush dirty data from primary cache memory 133 of first storage controller 130 to storage is performed on a schedule. ¶ 0036: detect failure of primary cache memory 133, which contained dirty data). Since the primary cache memory is flushed on a schedule, and primary cache memory had dirty data at the time of failure, it follows that detecting the failure occurred before a scheduled flush of dirty data.  
and in response to determining that the first [memory has failed], initiating a failover to the second server. (¶ 0035, Fig. 1: upon detection of a failure of the first 
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Beardsley and Chang’s failover comprising a volatile/non-volatile memory pair with Hicken’s failover comprising a volatile/volatile memory pair. Beardsley and Chang would help Hicken increase system reliability (Beardsley, Col. 2, Lines 19-37; Hicken, ¶ 0009) and reduce performance degradation (Beardsley, Col. 3, Lines 20-26; Hicken, ¶ 0009) after a cache memory failure. 

Regarding claim 6, Beardsley further teaches
the dual-server based storage system maintains a first cache and a first non-volatile storage (NVS)…in the first server, and a second cache and a second NVS…in the second server, wherein data in the first cache is also written in the second NVS and data in the second cache is also written in the first NVS. (Beardsley, Col. 4, Lines 15-33, Fig. 2: cluster 36 contains cache A58 and NVS B59. Cluster 38 contains cache B61 and NVS A60. Data written to Cache A 58 is backed up in nonvolatile memory NVS A 60. Likewise, data written to Cache B61 is backed up in nonvolatile memory NVS B59).
Beardsley does not teach NVDIMM.
NVDIMM (Pg. 9-10: arming NVDIMM to retain data on power loss. Pg. 36: used for caching in enterprise storage)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use Chang’s NVDIMM as the NVS in Beardsley’s storage system. Chang’s NVDIMM provides DRAM class latency and throughput for persistent data (Pg. 39). This would be an improvement over NVS, which is slower than cache for access to persistent data (Beardsley, Col. 2, Lines 19-37).

Regarding claim 7, Beardsley further teaches
the first [NVS] or the second [NVS] becomes unarmed after the initial program load, in response to a defect in the dual-server based storage system. (Col. 7, Lines 44-60: configurations of NVSs are implemented during initial microcode load. Col. 10, Lines 36-41: NVS B59 fails due to Cage 0 power failure). Although only configuration of NVS at initial microcode load during recovery is described, it would be inherently required that NVS would need to be configured at initial microcode load during boot in order to be utilized by the storage system. Therefore, detecting the NVS failure after normal NVS operation would need to occur after the initial microcode load that occurred during boot.
Beardsley does not teach NVDIMM.
NVDIMM (Pg. 9-10: arming NVDIMM to retain data on power loss. Pg. 36: used for caching in enterprise storage)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use Chang’s NVDIMM as the NVS in Beardsley’s storage system. Chang’s NVDIMM provides DRAM class latency and throughput for persistent data (Pg. 39). This would be an improvement over NVS, which is slower than cache for access to persistent data (Beardsley, Col. 2, Lines 19-37).

Claims 8, 13, and 14, the systems that implement(s) the methods of claims 1, 6, and 7, are rejected on the same grounds as claim 1, 6, and 7.

Claims 15 and 20, the computer program products that implement(s) the methods of claims 1 and 6, are rejected on the same grounds as claim 1 and 6.

Allowable Subject Matter
Claims 2-5, 9-12, and 16-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 

Beardsley teaches failure of a first NVS and a second NVS (Col. 7, Table 2, State FFFAAA: failure of NVS B followed by failure of NVS A). However, availability to data is lost once both NVSs are down. Therefore, it would not be able to decrease a time interval between successive safe data commit scans in the second server.
Cota-Robles teaches failure of a secondary cache (¶ 0033) and changing the operation policy of a primary cache from write-back to write-through (¶ 0034). Changing the operation policy from write-back to write-through would decrease a time interval between successive safe data commit scans. However, there is no failure of the first cache on the first server followed by a failover to a secondary server and a failure of the secondary cache on the secondary server. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Patent No. 6,006,342: failover to a secondary cluster after failure of an NVS.
US Patent No. 6,438,647: after failure of a first controller, failover to a secondary controller. The secondary controller switches from write-back to write-through. 
US Patent Application Publication No. 2008/0082856: failure of a first storage processor with a local write cache and a second storage processor with a local write cache. The second storage processor employs write-back before and after failure by preserving its cache when it fails. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT LI whose telephone number is (408)918-7625. The examiner can normally be reached Monday - Friday 8:30-5:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L./            Examiner, Art Unit 2113                                                                                                                                                                                            /BRYCE P BONZO/Supervisory Patent Examiner, Art Unit 2113